Citation Nr: 0400450	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  97-33 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  The Board remanded this matter to the 
RO in May 2001 for additional development.  That development 
has been completed and the matter is now ready for further 
appellate review.

Various medical records in the claims file, including a 
report submitted by a private psychologist in November 2002 
and reports from the veteran's family physician, have 
diagnosed the veteran with major depression.  The veteran's 
family physician has opined that the depression and various 
gastrointestinal disorders are secondary to the veteran's low 
back disability.  As such, the Board finds that the RO should 
clarify with the veteran whether he wishes these reports to 
serve as informal claims for service connection.  If so, the 
RO should accomplish all appropriate development and 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran's 
current low back disability is related to the back injury 
that he sustained during active service.


CONCLUSION OF LAW

Residuals of a low back injury were incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 
3.304, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2003).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In the present case, the veteran was informed of the 
evidence needed to substantiate his claim by means of the 
August 1997 rating decision, the September 1997 Statement of 
the Case, the May 2001 Board remand, and the May 1998, March 
1999, June 2000, October 2002, and February 2003 Supplemental 
Statements of the Case.

In these documents, the veteran was informed of the basis for 
the denial of his claim, of the type of evidence that he 
needed to submit to substantiate his claim, and of all 
regulations pertinent to his claim.  He was also informed as 
to which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.  Therefore, the 
Board finds that these various documents and letters provided 
to the veteran satisfy the notice requirements of 38 U.S.C.A. 
§ 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  Here, the RO considered the 
service medical records, numerous private medical records, 
and VA clinical records.  The veteran was afforded a VA 
examination and he appeared for personal hearings before the 
RO and the Board.  Finally, the Board finds that any 
deficiency in the duty to notify or to assist under the VCAA 
is harmless because this decision constitutes a full grant of 
the benefit sought on appeal.  Accordingly, the Board finds 
that the RO has fulfilled its duty to assist the veteran and 
that no further action is necessary to comply with the VCAA.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2003).  Generally, to 
prove service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2003).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2003).  In addition, if certain diseases become 
manifest to a compensable degree within one year after the 
veteran's military service ended, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307, 3.309 (2003).

The veteran contends that his current low back disability is 
due to an injury sustained while serving on active duty.  The 
veteran has submitted various written arguments in support of 
his claim, as well as statements from his wife, sister, 
brother, and mother dated in May and December 2002.  These 
lay statements describe the veteran's chronic low back 
symptoms since the mid 1970's.

The service medical records show that, in January 1969, the 
veteran was pinned in sideways between two 2 1/2 ton trucks.  
He complained of pain in the pelvis and lumbosacral spine, 
and physical examination noted tenderness.  In February 1970, 
the veteran complained of middle back pain since the earlier 
injury.  A muscle spasm was observed in the mid and lower 
thoracic spine area.  The separation examination of May 1971 
contained no complaints or findings of a back disability; 
however, the veteran submitted a claim for disability 
compensation that same month.  The claim was denied because 
the veteran did not appear for the VA examination.

The veteran has submitted numerous medical records in support 
of his claim.  These records include reports from Weirton 
Steel, the veteran's former employer.  At a pre-employment 
physical in May 1971, the veteran reported the occurrence of 
the in-service accident but claimed that he had no residual 
back pain.  The veteran sustained back injuries in February 
1975 and July 1987 and thereafter received ongoing care for 
chronic back pain.  In February 1975, he incurred a lumbar 
strain when he jumped from a train car, and the July 1987 
injury occurred when he was moving a desk.

Additional relevant treatment records were submitted from the 
VA Medical Center, Allegheny General Hospital, Mercy 
Hospital, St. Francis Medical Center, Weirton Medical Center, 
Three Rivers Orthopedic Associates, Ohio Valley Hospital, 
Pittsburgh Neurological Associates, University Neurological 
Associates, and John P. Schultz, M.D.  The veteran 
consistently informed these medical providers that his back 
pain was present since the date of his in-service injury.  
The veteran has been treated for chronic low back pain with 
physical therapy, injections, medication, and surgery from 
1982 to the present.  The veteran underwent a lumbar 
laminectomy and discectomy in November 1985 and a 
foraminotomy, L5-S1, in October 1992.

Diagnostic testing includes a February 1982 x-ray of the 
thoracic spine that showed mild degenerative changes, a 
January 1987 x-ray that revealed narrowing of the L4-L5 and 
L5-S1 disc spaces, a January 1987 CT scan that showed mild 
bulging at L4-L5, an October 1991 EMG that identified 
possible mild polyneuropathy, an October 1992 MRI that found 
prominent disc herniation on the right at L5-S1, an August 
1994 MRI that revealed diffuse degenerative disc disease at 
L4-L5 and L5-S1, and herniated nucleus pulposus at L5-S1 on 
the right, a February 1995 lumbar myelogram that noted 
degenerative narrowing of L4-L5 and L5-S1 disc spaces and 
anterior wedging of T4 and T5, probably on the basis of old 
trauma, a January 1996 MRI that found fairly diffuse 
degenerative disc bulge at L5-S1 and degenerative changes in 
the vertebral end plates of L4 and L5, and an April 1999 
nerve conduction study that found slow conduction velocity 
for both peroneal and tibial nerves suggestive of 
radiculopathy involving L5-S1 nerve root or possible 
neuropathy.

The veteran appeared at personal hearings before the RO in 
March 1998 and before the Board in December 2000.  He 
testified that he had back pain since the time of his in-
service injury.  While on active duty, he saw medics, used 
nonprescription medication, or simply did not report the 
pain.  He did not appear for his VA examination in 1971 
because of marriage and a new job.  He received medical 
treatment following service but the doctor was since deceased 
and the records were unavailable.  He did not report his back 
pain at the pre-employment physical for Weirton Steel because 
he wanted the job.  He believed that his two subsequent back 
injuries at Weirton Steel were exacerbations of his original 
injury.  He performed only a few years of manual labor at 
Weirton Steel and was thereafter a supervisor.  At his 
hearing before the Board, the veteran stated that his 
condition had greatly deteriorated and that he was no longer 
working.  His wife testified as to the debilitating effects 
of his disability.

In a November 2000 letter, David R. Farris, D.O., stated that 
he had treated the veteran since August 1998 for recurrent 
major depression and chronic pain with physical and 
psychological factors.  He believed that the veteran's 
service-related injury and sequelae contributed significantly 
to his current condition and that the chronic pain and 
chronic opiate use contributed to psychiatric decompensation.

In an October 2000 letter, Dr. Schultz stated that he was the 
veteran's family physician since February 1995.  He reviewed 
the veteran's military medical records and numerous other 
medical records.  Dr. Schultz opined that the veteran's 
condition was most likely related to, and the result of, the 
accident in service, and that his current pain and symptoms 
were consistent with the injury at that time.

In June 2001, Dr. Schultz wrote that the veteran's current 
diagnosis was chronic myofascial back pain secondary to 
history of vertebral fractures.  He believed that the 
veteran's medical conditions, including depression, were the 
result of the injury that the veteran sustained during 
military service.  He opined that the veteran's pain pattern 
was consistent with a chronic pain diagnosis due to the in-
service injury.

At a December 2001 VA examination, the examiner reviewed the 
claims file.  The veteran reported the presence of chronic 
back pain since active duty and described his current 
symptomatology.  The examiner opined that it was at least as 
likely as not that the in-service injury did most likely play 
some role in the veteran's current back pathology.  He also 
believed that the veteran's post-service injuries played a 
role in his current pathology.  He believed that the in-
service injury caused less than 50 percent of the veteran's 
current disability.  The veteran was diagnosed with L5-S1 
radiculopathy and degenerative changes of the lumbar spine.  
The associated EMG found chronic bilateral L5-S1 
radiculopathy and the MRI of the lumbar spine identified 
multilevel degenerative disc disease, worse at L5-S1, and 
status post laminectomy at L4-L5 and L5-S1.

In November 2002, Dr. Schultz wrote that he had treated the 
veteran for chronic back pain since 1995.  The veteran's 
current diagnosis was chronic myofascial back pain.  He also 
had diagnoses of major depression, anxiety, gastritis, and 
esophagitis.  Dr Schultz opined that the primary cause of the 
veteran's current medical problems was his in-service 
accident.  He noted that the reference to fractures in his 
earlier letter had been incorrect.  Dr. Schultz believed that 
the minor post-military accidents would not have been severe 
enough to solely cause the ongoing chronic pain.  Rather, 
these injuries exacerbated the pre-existing chronic pain from 
the military accident.  Dr. Schultz also opined that 
veteran's anxiety and depression were due to his chronic 
myofascial pain and that the gastritis and esophagitis were 
the result of anxiety, depression, and medication.  In 
summary, the military accident was the major cause of the 
veteran's chronic myofascial pain and the post-service 
injuries were minor contributors. 

The veteran appeared for another hearing before the Board in 
June 2003.  Unfortunately, the recording of that hearing was 
inaudible and a transcription could not be obtained.  The 
veteran was afforded another opportunity to appear before the 
Board.  Consequently, he presented testimony at a personal 
hearing in December 2003.  At that time, he described his in-
service accident and his employment following service.  He 
reiterated the reasons of why he did not appear for the VA 
examination in 1971.  The veteran's wife testified that she 
had known him for 24 years and that he had had back problems 
the entire time.  The veteran's representative presented a 
summation of the evidence of record.

Based upon the above facts, the Board finds that the evidence 
supports a grant of service connection for residuals of a low 
back injury.  As an initial matter, the veteran clearly 
sustained a back injury in service and he continued to 
complain of related symptoms more than one year following 
that injury.  Although the separation examination contains no 
findings of disability, the Board finds it notable that the 
veteran submitted a claim for disability compensation for his 
low back the month of his discharge.  The Board also finds 
the veteran's statements regarding his continuous low back 
symptomatology to be credible.  The veteran did not report 
symptoms to Weirton Steel because he was seeking employment.  
However, when seeking medical treatment, the veteran 
consistently reported his low back symptoms as originating in 
service.  The Board finds the information provided to 
numerous private and VA medical providers to be more 
persuasive than information provided to a future employer.

Moreover, the record contains opinions of both the VA 
examiner and Dr. Schultz that clearly relate the veteran's 
current low back disability to his in-service injury.  These 
opinions were based upon reviews of the record and physical 
examination and treatment of the veteran.  As the record 
contains no medical opinions in contradiction to these 
physicians, service connection is clearly warranted.  A 
finding of continuity of symptoms is unnecessary when the 
record contains competent medical opinions relating a current 
disability to active service.  The Board acknowledges that 
the VA examiner and Dr. Schultz also attributed the veteran's 
current disability, in part, to his post-service accidents.  
However, the extent to which the veteran's current impairment 
of function is due to his in-service accident is an issue for 
rating criteria, not for an award of service connection.  
Accordingly, the appeal is granted.


ORDER

Service connection for residuals of a low back injury is 
granted.




____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



